                                     Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 1 of 22




                                          G
                          1    STUART G. GROSS (#251019)
                               sgross@grosskleinlaw.com
                          2    GEORGE A. CROTON (#323766)
                               gcroton@grosskleinlaw.com
                          3    GROSS & KLEIN LLP
                               The Embarcadero
                          4    Pier 9, Suite 100
                               San Francisco, CA 94111
                          5    t (415) 671-4628
                               f (415) 480-6688
                          6
                          7    Attorneys for Applicant Nancy Jean Adams
                          8
                          9                               UNITED STATES DISTRICT COURT

                          10                           NORTHERN DISTRICT OF CALIFORNIA
                          11    In re APPLICATION OF NANCY JEAN                Case No.
                          12    ADAMS for issuance of subpoena under 28
                                U.S.C. § 1782
SAN FRANCISCO, CA 94111




                          13                                                   EX PARTE APPLICATION OF NANCY
  GROSS & KLEIN LLP
   THE EMBARCADERO




                                                                               JEAN ADAMS FOR AN ORDER
    PIER 9, SUITE 100




                          14                                                   PURSUANT TO 28 USC § 1782
                                                                               GRANTING LEAVE TO OBTAIN
                          15                                                   DISCOVERY; MEMORANDUM OF
                          16                                                   POINTS AND AUTHORITIES IN
                                                                               SUPPORT THEREOF
                          17

                          18
                          19

                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                      Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 2 of 22




                                              G
                          1                                                       TABLE OF CONTENTS
                          2
                          3    APPLICATION TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782 ............................ 1
                          4    JURISDICTION AND VENUE ...................................................................................................... 1
                          5    PROCEDURAL BACKGROUND AND FACTS ........................................................................... 2
                          6    STANDARDS UNDER 28 U.S.C. § 1782 ...................................................................................... 3
                          7    CONCLUSION ................................................................................................................................ 5
                          8
                          9
                          10
                          11
                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14
                          15
                          16
                          17

                          18
                          19

                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF                                                      i
                                       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 3 of 22




                                               G
                          1                                                     TABLE OF AUTHORITIES
                          2
                                                                                                 CASES
                          3
                          4    HT S.R.L. v. Velasco, 125 F. Supp. 3d 211 (D.D.C. 2015) ........................................................... 4

                          5    Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004) ......................................... 4, 5

                          6                                                                   STATUTES

                          7    28 U.S.C. § 1331 ........................................................................................................................... 1

                          8    28 U.S.C. § 1391(b) ...................................................................................................................... 1
                          9    28 U.S.C. § 1782 ................................................................................................................... 1, 4, 5
                          10   28 U.S.C. § 1782(a) .............................................................................................................. 1, 3, 4
                          11
                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14
                          15
                          16
                          17

                          18
                          19

                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF       ii
                                     Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 4 of 22




                                          G
                          1            APPLICATION TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782
                          2           Applicant Nancy Jean Adams (“Applicant”) respectfully submits this application pursuant
                          3    to 28 U.S.C. § 1782 (the “Application”) for an order authorizing Applicant to issue Google LLC
                          4    (“Google”) a subpoena to produce documents, in the form attached hereto as Exhibit 1. The
                          5    documents are sought in connection with effectuating a class action settlement reached in an
                          6    action brought in a Canadian court. Google is not a party to that action and has indicated that in
                          7    order for it to provide Applicant the requested documents, Applicant must subpoena the
                          8    documents through the Section 1782 process. This Application is supported by the principal
                          9    defendant in the underlying Canadian and meets all of the requirements of 28 U.S.C. § 1782.
                          10          Applicant respectfully requests that the Court grant the Application and authorize
                          11   applicant to issue to Google the subpoena attached hereto as Exhibit 1.
                          12                                    JURISDICTION AND VENUE
SAN FRANCISCO, CA 94111




                          13          28 U.S.C. § 1782 allows litigants in foreign proceedings to seek and obtain discovery
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   from persons residing or found in the United States for use in such proceedings before a foreign
                          15   tribunal. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because the
                          16   Application arises under a law of the United States.
                          17          Venue is proper in this Court under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1782(a) because

                          18   the person from whom discovery is sought resides or may be found within this District.
                          19          Applicant is an individual plaintiff asserting claims on behalf of a class in the Superior

                          20   Court of Justice Province of Ontario, Canada, against Apple Inc. and certain publishers of
                          21   electronic books (“eBooks”) at relevant times. See Declaration of Ian Literovich in support of
                          22   Application to Take Discovery Pursuant to 28 U.S.C. § 1782 (“Literovich Declaration”),
                          23   submitted concurrently herewith, at ¶¶ 2 and 4.
                          24          Google is a private corporation and legal entity that carries on the business of selling
                          25   internet services, software products, and electronics to consumers and businesses. Literovich
                          26   Declaration at ¶¶ 7.
                          27          Google resides, is believed to reside, or may be found at 1600 Amphitheatre Parkway,
                          28   Mountain View, California. Literovich Declaration at ¶ 32.
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF       1
                                     Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 5 of 22




                                            G
                          1                           PROCEDURAL BACKGROUND AND FACTS
                          2           The Canadian antitrust class proceeding styled Adams v. Apple Inc. et al. was commenced
                          3    on February 23, 2012 in the Ontario Superior Court of Justice. On September 22, 2016, a further
                          4    action was commenced with the same style alleging that the conduct alleged in the 2012
                          5    proceedings continued (collectively, the “Canadian Class Actions”). Both of these actions have
                          6    now settled pursuant to a settlement agreement made as of November 14, 2018, as amended.
                          7    Applicant is the plaintiff in the Canadian Class Actions. Literovich Declaration at ¶ 2.
                          8           The Canadian Class Actions allege on behalf of Canadian purchasers of certain eBooks
                          9    (the “Class”) that the Defendants entered into an unlawful conspiracy to fix, maintain, increase or
                          10   control the price at which they sold eBooks in Canada between April 1, 2010 and March 10,
                          11   2017, contrary to Part VI of the Competition Act, the common law, and the Civil Code of Quebec.
                          12   Literovich Declaration at ¶ 4. The Canadian Class Actions allege that the adoption of these
SAN FRANCISCO, CA 94111




                          13   conspiratorial agreements ensured that no eRetailer, such as Google, could discount or otherwise
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   engage in price competition with any other with respect to eBooks.
                          15          The first action was settled with the Defendant Publishers but not Apple Inc. (Literovich
                          16   Declaration at ¶ 5) on behalf of a national Canadian class without any admission of liability (the
                          17   “Publishers Settlement Agreement”). On October 6, 2014, the Ontario Superior Court of Justice

                          18   approved the Publishers Settlement Agreement and the retention of the funds proffered under that
                          19   settlement for the benefit of the class members pending trial or resolution of the action against

                          20   Apple Inc.
                          21          The second action alleged that the conduct detailed in the first action continued following
                          22   the Publishers Settlement Agreement.
                          23          Now, all the claims advanced in the Canadian Class Actions have settled without any
                          24   admission of liability, subject to the Court’s approval, pursuant to a settlement agreement entered
                          25   into with Apple Inc. and Apple Canada, Inc. made as of November 14, 2018, as amended (the
                          26   “Apple Settlement Agreement”). Applicant will bring two further motions in the proceedings to
                          27   effectuate the Apple Settlement Agreement: one for a Certification and Authorization Order (i.e.,
                          28
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF       2
                                     Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 6 of 22




                                          G
                          1    Certification of the National Class for Settlement, Notice Program, and Distribution Protocol);
                          2    and one for an Approval Order (i.e., approving the Apple Settlement Agreement).
                          3           Collectively the Publishers Settlement Agreement and the Apple Settlement Agreement
                          4    will hereinafter be referred to as the “Settlement Agreements”. The Apple Settlement Agreement
                          5    includes a Distribution Protocol which provides for the distribution of the settlement proceeds
                          6    from both Settlement Agreements.
                          7           The Apple Settlement Agreement contemplates that the eRetailers will provide certain
                          8    data to a Claims Administrator to be appointed. This information provides the identification of the
                          9    Settlement Class Members who purchased Eligible eBooks published by the Defendant
                          10   Publishers from the eRetailers during the Settlement Class Period, their email addresses, the total
                          11   number of Eligible eBooks purchased by each Settlement Class Member from the eRetailers
                          12   during the Settlement Class Period, and information as to which of the Settlement Class Members
SAN FRANCISCO, CA 94111




                          13   has an Active Account with eRetailers. This information is collectively referred to as the
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   “eRetailer Data”. Literovich Declaration at ¶ 8.
                          15          After the Claims Administrator has obtained the eRetailer Data, the amount of Settlement
                          16   Class Member’s individual entitlements will be calculated and the settlement funds they are
                          17   entitled to will be distributed to the Settlement Class Members by either (a) the eRetailers directly

                          18   following a procedure that automatically credits those with accounts that have been used in the
                          19   past year to purchase eBooks; or (b) by the Claims Administrator providing e-transfers to

                          20   customer e-mail addresses. Literovich Declaration at ¶ 18.
                          21          In the event the eRetailer Data is not available from an eRetailer, a traditional and more
                          22   expensive claims process (i.e. what is described in the Settlement as “Alternate Distribution”) will
                          23   be required (unless the Parties agree to and the Courts approve a cy pres distribution). Literovich
                          24   Declaration at ¶ 18.
                          25                               STANDARDS UNDER 28 U.S.C. § 1782
                          26          28 U.S.C. § 1782(a) provides for discovery in the United States to assist litigants before
                          27   foreign tribunals:
                          28          The district court of the district in which a person resides or is found may order him to
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF       3
                                     Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 7 of 22




                                            G
                          1              give his testimony or statement or to produce a document or other thing for use in a
                                         proceeding in a foreign or international tribunal… The order may be made pursuant to a
                          2              letter rogatory issued, or request made, by a foreign or international tribunal or upon the
                                         application of any interested person and may direct that the testimony or statement be
                          3              given, or the document or other thing be produced, before a person appointed by the
                                         court…
                          4
                                         To obtain discovery under 28 U.S.C. § 1782, a party must show that: (1) the applicant is
                          5
                               an “interested person” with respect to the foreign proceedings; (2) the person from whom the
                          6
                               discovery is sought is a resident of the district to which the application is made; and (3) the
                          7
                               discovery sought is for use in a proceeding in a foreign or international tribunal. 28 U.S.C. §
                          8
                               1782(a).
                          9
                                         The purpose of the law is salutary. The twin aims of 28 U.S.C. § 1782 are “providing
                          10
                               efficient assistance to participants in international litigation and encouraging foreign countries by
                          11
                               example to provide similar assistance to our courts.” HT S.R.L. v. Velasco, 125 F. Supp. 3d 211
                          12
                               (D.D.C. 2015) at page 11, citing Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 252
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO




                               (2004).
    PIER 9, SUITE 100




                          14
                                         This Application satisfies all three requirements. First, the Applicant is an “interested
                          15
                               person” within the meaning of 28 U.S.C. § 1782. Applicant is the plaintiff in the Canadian Class
                          16
                               Actions. See Intel Corp., 542 U.S. at 256 (“No doubt litigants are included among, and may be
                          17
                               the most common example of, the ‘interested person[s]’ who make invoke § 1782”).
                          18
                                         Second, Google, the person from whom discovery is sought, “resides or is found” in this
                          19
                               District. 28 U.S.C. § 1782(a). Literovich Declaration at ¶ 32.
                          20
                                         Third, the requested discovery is sought for use in a proceeding in a foreign tribunal,
                          21
                               namely the Superior Court of Justice of the Province of Ontario, Canada. Applicant seeks to
                          22
                               obtain the eRetailer Data from Google, which is material to the Applicant’s claims, and ultimately
                          23
                               would help to facilitate the settlement in the Canadian Class Actions. Literovich Declaration at ¶
                          24
                               18.
                          25
                                         In Intel, the Supreme Court outlined several factors that the District Court may consider in
                          26
                               ruling on a § 1782 application. Each of those factors weighs strongly in favor of this Court
                          27
                               granting this Application.
                          28
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF       4
                                     Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 8 of 22




                                          G
                           1
                                      First, Google is not a party in the Canadian Class Actions. Thus, Applicant is unable to
                           2
                               get the requested evidence from Google through normal discovery channels in the Canadian Class
                           3
                               Actions since the Ontario Courts have no jurisdiction over Google and cannot compel the
                           4
                               company to testify. See Intel, 542 U.S. at 264; Literovich Declaration at ¶ 30.
                           5
                                      Second, the “nature of the foreign tribunal, the character of the proceedings underway
                           6
                               abroad, and the receptivity of the foreign government or the court or agency abroad to U.S.
                           7
                               federal court judicial assistance” also favor Applicant. Intel, 542 U.S. at 264. The Canadian Class
                           8
                               Actions are pending settlement approval in the Ontario Courts, which are receptive to assistance
                           9
                               provided by the U.S. courts. Literovich Declaration at ¶ 31.
                          10
                                      Finally, this Application does not seek information that is “unduly intrusive or
                          11
                               burdensome.” Intel, 542 U.S. at 265. Applicant seeks authority to serve a document subpoena on
                          12
                               Google. Applicant’s document requests are limited to seeking the identities and e-mail addresses
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO




                               of eBooks purchasers who used the Google Play Store so that the Claims Administrator can
    PIER 9, SUITE 100




                          14
                               provide the compensation contemplated under the Settlement Agreements.                   Literovich
                          15
                               Declaration at ¶¶ 14-15.
                          16
                                                                        CONCLUSION
                          17
                                      Having demonstrated that this application meets all the requirements of 28 U.S.C. § 1782,
                          18
                               Applicant respectfully requests that this Court exercise its discretion and grant the Application to
                          19
                               take discovery from Google in Mountain View, CA in connection with the Canadian Class
                          20
                               Actions.
                          21

                          22
                               Dated: January 13, 2021                      GROSS & KLEIN LLP
                          23

                          24                                                By:
                          25                                                        GEORGE A. CROTON

                          26                                                        Attorneys for Applicant

                          27

                          28
                               EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR AN ORDER PURSUANT TO 28 USC § 1782 GRANTING
                               LEAVE TO OBTAIN DISCOVERY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF       5
Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 9 of 22




             EXHIBIT 1
                          Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 10 of 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________
                      Nancy Jean Adams
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                         Apple Inc. et al.                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                      Google LLC

                                                       (Name of person to whom this subpoena is directed)

       ✔
       ! Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



  Place: Gross & Klein LLP, The Embarcadero                                             Date and Time:
           Pier 9, Suite 100
           San Francisco, CA 94111

     ! Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:      1/13/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Nancy Jean Adams                                                        , who issues or requests this subpoena, are:
Stuart G. Gross, Gross & Klein LLP, The Embarcadero, Pier 9, Suite 100, San Francisco, CA 94111 (415) 671-4628

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 11 of 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ! I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ! I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                           Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 12 of 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
              Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 13 of 22




                                            Attachment A



  I.      DEFINITIONS

          As used in the Requests herein, the following terms shall have the definitions and

constructions listed below. Terms not defined shall have the meanings assigned to them, if any, by

the Federal Rules of Civil Procedure and or Local Rules:

       1. “All” should be construed to include the collective as well as the singular and shall mean

          “each,” “any,” and “every.”

       2. “And” and “or” should be construed so as to require the broadest possible response. If, for

          example, a request calls for information about “A or B” or “A and B,” You should produce

          all information about A and all information about B, as well as all information about A and

          B collectively. In other words, “or” and “and” should be read as “and/or.”

       3. “Any” shall be construed to mean “any and all.”

       4. “Including” shall be construed to mean “without limitation.” “Including” is used to

          emphasize certain types of documents requested and should not be construed as limiting

          the request, or any other request, in any way.

       5. The use of the singular form of any word includes the plural and vice versa.

       6. The or this “Action,” including its possessive, means the antitrust class proceeding styled

          Adams v. Apple Inc. et al., Court File Number CV-12-17511-00CP and the further antitrust
          class proceeding with the same style, Court File No. CV-16-24156-00CP, both pending in

          the Ontario Superior Court of Justice, Southwest Region (collectively, the “Canadian Class
          Actions”).

       7. “Person” means, without limitation, any natural person, corporation, partnership, limited
          liability company, proprietorship, association (incorporated or unincorporated), joint

          venture, trust, sole proprietorship, government entity, group or other form of legal entity.

       8. “Employee” means, without limitation, any current or former officer, director, executive,

          manager, member, secretary, staff member, attorney, consultant, messenger, agent or other
       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 14 of 22




   Person who is or was employed by a Person.

9. “Official” means, without limitation, any current or former, appointed or elected official

   of any government, tribal, state, local or national.

10. “Meeting” means, without limitation, any assembly, convocation, encounter, or

   contemporaneous presence of two or more persons for any purpose, whether planned or

   arranged, scheduled or not. Meeting attendees may be present in person or by electronic

   means including, but not limited to, teleconference and videoconference.

11. “Communications” means without limitation, oral or written communications of any kind,

   such as electronic communications, direct communications through social media

   (including without limitation direct messaging, instant messaging, chatting or emailing

   within a social media platform), facsimiles, telephone communications, correspondence,

   exchange of written or recorded information, or face-to-face Meetings. The phrase

   “communication between” is defined to include instances where one party addresses the

   other party but the other party does not necessarily respond. The phrase “communication”

   includes all attachments to e-mail messages.

12. “Date” means the exact day, month and year, if ascertainable, or the best available

   approximation, including any relationship to other known events (designate whether exact

   or approximate).

13. “Document(s)” shall mean and include all “writings,” “recordings” or “photographs” as
   those terms are defined in Federal Rule of Civil Procedure 34 and Rule 1001 of the Federal

   Rules of Evidence. Without limiting the generality of the foregoing, the term “Documents”
   includes both hard copy documents and electronically stored data files including but not

   limited to e-mail, instant messages, social media content (including without limitation
   public content such as Tweets, Youtube submissions, Facebook posts, and posts to any

   public electronic billboard, as well as private content such as direct messages, instant

   messages, chats, and email), shared network files and databases. “Documents” also

   includes, without limitation and regardless of whether stored in hard copy or electronically,
       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 15 of 22




   any letters, correspondence, memoranda, legal pleadings, calendars, diaries, travel

   Records, summaries, Records of telephone conversations, telegrams, notes, reports,

   compilations, notebooks, work papers, graphs, charts, blueprints, books, pamphlets,

   brochures, circulars, manuals, instructions, ledgers, drawings, sketches, photographs,

   videotapes, audiotapes, film and sound reproductions, e-mails, internal or external web

   sites, audio or video discs data on magnetic or optical storage media (e.g., servers, storage

   area networks, interconnected remote servers (so-called “cloud computing”), hard drives,

   backup tapes, CDs, DVDs, Bluray, DVD-HD, USB/thumb/flash drives, floppy disks or any

   other type of portable storage device, etc.) stored as an “active” or backup file, in its native

   format, computer files, discs and drives, sales, advertising and promotional literature,

   agreements, stored recordings, minutes or other Records of Meetings, all written or graphic

   Records of representations of any kind, and all mechanical or electronic data, Records of

   representations of any kind.

14. “Electronically Stored Information,” abbreviated as “ESI” has the same meaning and

   scope as it has in the Federal Rules of Civil Procedure and includes, without limitation, the

   following:

      a) structured and unstructured data, as those terms are defined in The Sedona

          Conference Glossary, available at www.thesedonaconference.org/publications;

      b) activity listings of electronic mail receipts and/or transmittals;
      c) output resulting from the use of any software program, including, without

          limitation, word processing documents, spreadsheets, database files, charts, graphs
          and outlines, electronic mail, text messages (SMS, MMS or TMS), iMessages,

          Blackberry Messenger (BBM), AOL Instant Messenger™ (or similar program),
          social media (including without limitation Twitter, LinkedIn, Youtube, Facebook,

          Instagram, and any other internet based messaging system) or bulletin board

          programs, operating systems, source code, PRF files, PRC files, batch files, ASCII

          files, and all miscellaneous media on which they reside and regardless of whether
       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 16 of 22




             said electronic data exists in an active file, a deleted file, or file fragment;

       d) any and all items stored on computer memories, hard disks, floppy disks, CD discs,

             DVD discs, flash drives, thumb drives, memory cards, magnetic tape, microfiche,

             off-site interconnected servers (so-called “cloud computing”), or in any other

             vehicle for digital data storage and/or transmittal, such as, but not limited to, a

             personal digital assistant (e.g., Blackberry, Smart Phone or similar device) and file

             folder tabs, and/or containers and labels appended to, or relating to, any physical

             storage device associated with each original and/or copy of all documents requested

             herein;

       e) any and all items stored on voice-mail systems, websites, company intranet sites,

             chat rooms and social networking websites (e.g., Facebook, LinkedIn, Twitter, and

             social websites listed at http://en.wikipedia.org/wiki/List of social networking

             websites); and

       f) any and all data, data compilations, and data analyses.

15. “Identify,” when used in reference to an individual employee, means to produce

   documents sufficient to identify: the Person’s full name, last known business and home

   address; date of birth; social security number; title or position and period of service in each

   such position; immediate supervisor in each position; business and home telephone

   numbers (including voice, cellular and facsimile phone numbers) assigned to or used by
   such Person and the period during which such numbers were assigned to be used by that

   Person; and business and home electronic mail identifiers and the period during which such
   identifiers were assigned to and used by that Person.

16. “Plaintiff” including its possessive forms, means Nancy Jean Adams, Plaintiff in this
   Action, and her agents, representatives or any Persons acting or purporting to act on her

   behalf.

17. “Recording” means without limitation saving visual and/or audio information by

   electronic means to any medium on which the information can be stored and from which
       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 17 of 22




   the information can be retrieved or replayed.

18. “Relating to,” “referring to,” “regarding,” or “with respect to” mean, without limitation,

   the following concepts: discussing, describing, reflecting, memorializing, evidencing,

   constituting, dealing with, pertaining to, analyzing, evaluating, estimating, constituting,

   studying, surveying, projecting, assessing, recording, summarizing, criticizing, reporting,

   commenting, or otherwise involving, in whole or in part.

19. “You,” including its possessive, means the responding individual or entity, and, as

   applicable, its predecessors, including but not limited to successors, subsidiaries,

   departments, divisions, and/or affiliates, including without limitation any organization or

   entity which the responding Person manages or controls, together with all present and

   former directors, officers, Employees, agents, representatives or any persons acting or

   purporting to act on behalf of the responding Person.

20. “Google” means Google, Inc. and any subsidiary or affiliate thereof that acted as a

   distribution agent for Defendant Publishers’ eBooks in Canada.

21. “Class Member,” including its plural, means all persons in Canada who purchased an

   eBook published by the Defendant Publishers during the Class Period.

22. “Google Class Member,” including its plural, means all persons in Canada who purchased

   from Google an eBook published by the Defendant Publishers during the Class Period.

23. “Class Period” means April 1, 2020 through March 10, 2017, inclusive.
24. “Active Account” means an account used by a Class Member to purchase an eBook from

   Google in the one-year period preceding the date when Google's data as required in this
   subpoena is compiled for the purpose of this subpoena and the implementation of the

   Settlement Agreement.
25. “Defendant Publisher,” including its plural, means, individually or collectively, Hachette,

   Harper Collins, Macmillan, Penguin, or Simon & Schuster.

26. “Eligible eBooks” means each and every eBook published by one or more of the Defendant

   Publishers that was purchased in Canada by a Class Member during the Class Period.
             Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 18 of 22




II.      INSTRUCTIONS

      1. In producing Documents, You are requested to furnish all Documents or things in Your

         possession, custody or control, regardless of the physical location of the Documents, or

         whether such Documents or other materials are possessed directly by You or Your directors,

         officers, agents, Employees, representatives, subsidiaries, managing agents, affiliates,

         investigators, or by Your attorneys or their agents, employees, representatives or

         investigators.

      2. If any document covered by these requests is withheld by reason of a claim of attorney-

         client privilege, attorney work product protection, or any other privilege or protection,

         please furnish a log providing the following information with respect to each such withheld

         document: date, author, recipients, general subject matter sufficient to make a prima facie

         determination whether the asserted privilege has been properly invoked, and legal basis

         upon which the document has been withheld.

      3. In producing Documents, You are requested to produce the original of each Document

         requested, together with all non-identical copies and drafts of such Document. If the

         original of any Document cannot be located, a copy shall be produced in lieu thereof, and

         shall be legible and bound or stapled in the same manner as the original.

      4. If any requested Document cannot be produced in full, You are to produce it to the extent

         possible, indicating which Document, or portion of such Document, is being withheld, and
         the reason that it is being withheld.

      5. Documents not otherwise responsive to these Requests shall be produced if such
         Documents mention, discuss, refer to, or explain the Documents that are called for by these

         Requests, or if such Documents are attached to Documents called for by these Requests
         and constitute routing slips, transmittal memoranda, letters, cover sheets, comments,

         evaluation or similar materials.

      6. All Documents shall be produced in the same order as they are kept or maintained by You

         in the ordinary course of Your business. If any Documents have been removed from the
       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 19 of 22




   files in which they were found for purposes of producing them in response to these

   Requests, indicate for each Document the file(s) in which the Document(s) was (or were)

   originally located.

7. In responding to these Requests You are to include Documents: (a) obtained from witnesses

   who gave information to any governmental agency or other investigatory or regulatory

   body as part of any investigation generally; (b) that constitute, or refer or relate to,

   summaries of testimony or other statements given in connection with such investigations;

   or (c) obtained on Your behalf by counsel in preparing for testimony or interviews in

   connection with such investigations.

8. If a Document once existed and has subsequently been lost, destroyed, or is otherwise

   missing, please provide sufficient information to identify the Document and state the

   details concerning its loss.

9. With respect to any Document maintained or stored electronically, please harvest it in a

   manner that maintains the integrity and readability of all data, including all metadata.

10. Unless otherwise agreed, all ESI should be produced in native format on compact disc(s),

   DVD disc(s), external hard drive(s), or other electronic media, in the original electronic

   file format(s) of the Documents.

11. Produce all Documents maintained or stored electronically in native, electronic format

   with all relevant metadata intact. Encrypted or password-protected documents should be
   produced in a form permitting them to be reviewed. You are also requested to immediately

   meet and confer regarding the manner in which You shall produce Documents stored
   electronically in order for the parties to try and reach agreement in this regard and avoid

   any unnecessary expense.
12. Please organize electronic Documents produced for inspection in the same manner that You

   store them (e.g., if maintained by a custodian, such as e-mail residing on an e-mail server,

   please organize documents for production by custodian; if maintained as a subfolder of

   “My Documents” on a custodian’s hard drive, please organize documents for production
       Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 20 of 22




   by custodian with path information preserved, etc.).

13. Documents attached to each other should not be separated, including, but not limited to,

   hard-copy versions of Documents attached to hard-copy printouts of e-mails produced

   pursuant to these Requests.

14. At Your election, documents maintained or stored in paper, hard-copy form can be

   produced as searchable .PDF (i.e., portable document format files with embedded text) and

   in an appropriate and usable manner (e.g., by copying such data onto an external hard

   drive).

15. These requests require production of paper documents in the same form and same order as

   they are kept in the usual course of business, or organized and labeled to correspond with

   the requests set forth below. If You choose the former method, the documents are to be

   produced in the boxes, file folders, binders and other containers in which the documents

   are found. The titles, labels or other descriptions on the boxes, file folders, binders or other

   containers are to be left intact.

16. Documents stored as electronic data on magnetic, optical, or other storage media as

   “active” or “backup” files shall be produced in their native formats with any associated

   metadata.

17. To the extent responsive Documents reside on databases and other such systems and files,

   You are requested to produce the relevant database in useable form and/or permit access
   for inspection, review and extraction of responsive information.

18. To the extent responsive Documents are in languages other than English, the parties shall
   meet and confer to discuss the format of production prior thereto.

19. No part of a document request shall be left unanswered merely because an objection was
   interposed to another part of the document request.

20. If You object to any document request or subpart thereof, the objection shall state with

   specificity all grounds. Any ground not stated shall be waived.

21. If You are unable to answer any document request, the reasons for Your inability to answer
              Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 21 of 22




          shall be separately stated in detail for each document request.

       22. Failure to provide information in response to these document requests will be deemed a

          waiver of Your right to produce such evidence at trial. Plaintiff reserves the right to move

          to preclude the introduction of any evidence not produced in response to these requests.

       23. Category headings herein are for convenience and should not be relied upon to modify,

          limit, alter or otherwise influence in any way how to interpret these document requests.



III.      RELEVANT TIME PERIOD

          Unless otherwise noted herein, the relevant time period of these document requests is April

1, 2010 through the present (the “Relevant Time Period”). These document requests seek all

responsive Documents created or generated during the Relevant Time Period, as well as responsive

Documents created or generated outside the Relevant Time Period, but which contain information

concerning the Relevant Time Period.
            Case 5:21-mc-80011 Document 1 Filed 01/15/21 Page 22 of 22




IV.    REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 1:

       Documents that reflect the names of Google Class Members who purchased one or more

Eligible eBooks from any of the Defendant Publishers through any platform owned or operated by

Google during the Settlement Class Period.

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 2:

       Documents that reflect the email addresses of Google Class Members who purchased one

or more Eligible eBooks from any of the Defendant Publishers through any platform owned or

operated by Google during the Settlement Class Period.

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 2:
       Documents that reflect the names of Google Class Members with Active Accounts.

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 2:

       Documents that reflect the email addresses of Google Class Members with Active

Accounts.

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 3:

       Documents sufficient to show the number of Eligible eBooks purchased by each Google

Class Member from any of the Defendant Publishers through any platform owned or operated by

Google during the Settlement Class Period.
